Case 0:19-cv-61499-RS Document 1 Entered on FLSD Docket 06/17/2019 Page 1 of 10



                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.

 HOWARD MICHAEL CAP LAN ,

             Plaintiff,

             vs.

 SOUTHERN AUTO TRIM & GLASS,
 INC., a Florida Profit Corporation and
 DAMSE, LLC, a Florida Limited Liability
 Company,
             Defendants.
 _______________________________/

                                   COMPLAINT

 Plaintiff HOWARD MICHAEL CAPLAN (hereinafter “Plaintiff”), through the
 undersigned counsel, hereby files this complaint and sues SOUTHERN AUTO
 TRIM & GLASS, INC. (“SATG”), and DAMSE, LLC, (“DAMSE”) (hereinafter,
 collectivel y referred to as “Defendants”), for declaratory and injunctive relief;
 for discrimination based on disabilit y; and for the resultant attorney's fees,
 expenses, and costs (including, but not limited to, court costs and expert fees),
 pursuant to 42 U.S.C. §12181 et. seq., ("AMER ICANS W ITH DISABILITIES
 ACT OF 1990," or "ADA") and alleges:


 JURISDICTION
 1.    This Court is vested with original jurisdiction over this action pursuant to
 28 U.S.C. §1331 and § 1343 for Plaintiff’s claims arising under Title 42 U.S.C.
 §12181 et. seq., based on Defendant s’ violations of Title III of the Americans
 with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
 28 U.S.C. §2201 and §2202.


 VENUE
 2.     The venue of all events giving rise to this lawsuit is located in Broward

                                           1
Case 0:19-cv-61499-RS Document 1 Entered on FLSD Docket 06/17/2019 Page 2 of 10



 Count y, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local Rules of
 the United States District Court for the Southern District of Florida, this is the
 designated court for this suit.


 PARTIES
 3.     Plaintiff, HOWARD MICHAEL CAP LAN , is a resident of the State of
 Florida.   At the time of Plaintiff’s visit to Southern Auto Trim & Glass (“Subject
 Facility”), Plaintiff suffered from a “qualified disabilit y” under the ADA, which
 substantiall y limits Plaintiff’s major life activities, including but not limited to
 walking, and requires the use of a mobility aid . The Plaintiff personall y visited
 Southern Auto Trim & Glass, but was denied full and equal access, and full and
 equal enjoyment of the facilities, services, good s, and amenities within Southern
 Auto Trim & Glass, which is the subject of this lawsuit. The Subject Facilit y is an
 upholstery shop and Plaintiff wanted to inquire about upholstery services , but
 was unable to due to the discriminatory barriers enumerated in Paragraph 15 of
 this Complaint.


 4.     In the alternative, Plaintiff, HOWARD MICHAEL CAPLAN , is an
 advocate of the rights of similarl y situated disabled persons and is a “tester” for
 the purpose of asserting his civil rights and monitoring, ensuring and
 determining whether places of public accommodation are in compliance with the
 ADA.


 5.     Defendants, SATG and DAMSE are authorized to conduct business and are
 in fact conducting business within the State of Florida. The Subject Facilit y is
 located at 746 N.W. 9th Ave., Fort Lauderdale, FL 33311. Upon information and belief,
 SATG is the lessee and/or operator of the Real Propert y and therefore held
 accountable of the violations of the ADA in the Subject Facilit y which is the
 matter of this suit. Upon information and belief, DAMSE is the owner and lessor
 of the Real Property where the Subject Facilit y is located and therefore held
 accountable for the violations of the ADA in the Subject Facilit y which is the

                                           2
Case 0:19-cv-61499-RS Document 1 Entered on FLSD Docket 06/17/2019 Page 3 of 10



 matter of this suit.


 CLAIMS: VIOLATIONS OF THE AME RICANS WITH DISABILITIES ACT
 6.    Plaintiff adopts and re -alleges the allegations stated in paragraphs 1
 through 5 of this complaint, as are further explained herein.


 7.    On Jul y 26, 1990, Congress enacted the Americans w ith Disabilities Act
 ("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
 and a half years from enactment of the statute to implement its requirements.
 The effective date of Title III of the ADA was January 26, 1992, or January 26,
 1993 if Defendants had ten (10) or few er employees and gross receipts of
 $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


 8.    As stated in 42 U.S.C. §12101(a)(1) -(3), (5) and (9), Congress found,
 among other things, that:

       i. some 43,000,000 Americans have one or more physical or mental
         disabilit y, and this number shall increase as the population continues to
         grow and age;

       ii. historicall y, societ y has tended to isolate and segregate individuals
         with disabilities and, despite some improvements, such forms of
         discrimination against disabled individuals continue to be a pervasive
         social problem, requiring serious attention;

       iii. discrimination against disabled individuals persists in such critical
         areas as employment, housing, public accommodations, transportation,
         communication, recreation, institutionalization, health services, voting
         and access to public services and public facilities;

       iv. individuals with disabilities continuall y suffer              forms of
         discrimination,    including:    outright    intentional   exclusion;  the
         discriminatory     effect s   of    architectural,    transportation,  and
         communication barriers; failure to make modifications to existing
         facilities and practices; exclusionary qualification standards and
         criteria; segregation, and regulation to lesser services, programs,
         benefits, or other opportunities; and,

       v. the continuing existence of unfair and unnecessary discrimination and

                                         3
Case 0:19-cv-61499-RS Document 1 Entered on FLSD Docket 06/17/2019 Page 4 of 10



          prejudice denies people with disabilities the opportunit y to compete on
          an equal basis and to pursue those opportunities for which this countr y
          is justifi abl y famous, and costs the United States billions of dollars in
          unnecessary expenses resulting from dependency and non -productivit y.

 9.    As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitl y stated
 that the purpose of the ADA was to:

       i. provide a clear and comprehensive national mandate for the elimination
         of discrimination against individuals with disabilities;

       ii. provide clear, strong, consistent, enforceable standards addressing
         discrimination against individuals with disabilities; and,

       iii. invoke the sweep of congressional authorit y, including the power to
         enforce the fourteenth amendment and to regulate commerce, in order to
         address the major areas of discrimination faced on a daily basis b y
         people with disabilities.

 10.   Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
 individual may be discriminated against on the basis of disabilit y with regards
 to the    full   and   equal   enjoyment   of   the   goods,   services ,   facilities, or
 accommodations of any place of public accommodation by any person who
 owns, leases (or leases to), or operates a p lace of public accommodation.
 Southern Auto Trim & Glass is a place of public accommodation by the fact it is an
 establishment that provides goods/services to the general public, and therefore,
 must compl y with the ADA. The Subject Facilit y is open to the public, its
 operations affect commerce, and it is a service establishment . See 42 U.S.C.
 Sec. 12181 (7) and 28 C.F.R. 36.104. Therefore, the Subject Facilit y is a public
 accommodation that must compl y with the ADA.


 11.   The Defendants have discriminated, and continue to discriminate against
 the Plaintiff, and others who are similarly situated, by denying access to, and
 full and equal enjoyment of goods, services, facilities, privileges, advan tages
 and/or accommodations at Southern Auto Trim & Glass located at 746 N.W. 9th Ave.,
 Fort Lauderdale, FL 33311, as prohibited by 42 U.S.C. §12182, and 42 U.S.C.
 §12101 et. seq.; and by fa iling to remove architectural barriers pursuant to 42

                                            4
Case 0:19-cv-61499-RS Document 1 Entered on FLSD Docket 06/17/2019 Page 5 of 10



 U.S.C. §12182(b)(2)(A)(iv).


 12.      Plaintiff has visited the Subject Facilit y, and has been denied full, safe,
 and equal access to the facilit y and therefore suffered an injury in fact.


 13.      Plaintiff shall suffer a future injury as Plaintiff intends to return and
 enjoy the goods and/or services at the Subject Facilit y within the next six
 months. The Subject Facilit y is in close proximit y to Plaintiff’s residence and is
 in an area frequentl y travelled by Plaintiff. Furthermore, Plaintiff will also
 return to monitor compliance with the ADA. However, Plaintiff is precluded
 from doing so by the Defendants' failure and refusal to provide people with
 disabilities with full and equal access to their facilit y. The refore, Plaintiff
 continues to suffer from discrimination and injury due to the architectural
 barriers, which are in violation of the ADA.


 14.      Pursuant to the mandates of 42 U.S.C. §12134(a), on Jul y 26, 1991, the
 Department of Justice, Office of the Atto rney General, promulgated Federal
 Regulations to implement the requirements of the ADA. The ADA Accessibilit y
 guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
 violators to obtain civil penalties of up to $55,000 for the first v iolation and
 $110,000 for any subsequent violation.


 15.      The Defendants are in violation of 42 U.S.C. §12181 et. seq., and 28

 C.F.R. 36.302 et. seq., and are discriminating against the Plaintiff with the

 following specific violations which Plaintiff personall y encountered and/or has

 knowledge of:

       a) The customer parking facility in front of and alongside the auto trim shop does not

          provide a compliant accessible parking space. 2010 ADA Standards 502.1

       b) The parking facility does not have the minimum number of accessible parking spaces

                                                5
Case 0:19-cv-61499-RS Document 1 Entered on FLSD Docket 06/17/2019 Page 6 of 10



       required. 2010 ADA Standards 208.2

    c) There are six (6) marked standard parking spaces and zero (0) accessible parking spaces.

       One (1) accessible parking space with adjacent access aisle is required. 2010 ADA

       Standards 208.2

    d) The parking facility does not provide compliant directional and informational signage to

       a compliant accessible parking space. 2010 ADA Standards 216.5

    e) There is no compliant access aisle attached to an accessible route serving any existing

       parking space which would allow safe entrance or exit of vehicle for accessible persons

       requiring mobility devices. 2010 ADA Standards 502.2

    f) There is currently no existing accessible route to help persons with disabilities safely

       maneuver through the parking facilities. Accessible routes must connect parking spaces

       to accessible entrances. In parking facilities where the accessible route must cross

       vehicular traffic lanes, marked crossings enhance pedestrian safety, particularly for

       people using wheelchairs and other mobility aids. 2010 ADA Standards 206.2.2

    g) Existing facility does not provide a compliant accessible route to the main entrance from

       any site arrival point. There is currently no existing accessible route to help persons with

       disabilities enter the facility or safely maneuver through the parking area. At least one

       accessible route must be provided within the site from accessible parking spaces and

       accessible passenger loading zones; public streets and sidewalks; and public

       transportation stops to the accessible building or facility entrance they serve. 2010 ADA

       Standards 206.2.1

    h) The facility does not provide compliant directional and informational signage to an

       accessible route which would lead to an accessible entrance.2010 ADA Standards 216.6



                                                6
Case 0:19-cv-61499-RS Document 1 Entered on FLSD Docket 06/17/2019 Page 7 of 10



 16.   Upon information and belief there are other current violations of the ADA
 at Southern Auto Trim & Glass. Onl y upon full inspection can all violations be
 identified.   Accordingl y, a complete list of violations will require an on -site
 inspection by Plaintiff’s representatives pursuant to Rule 34b of the Federal
 Rules of Civil Procedure.


 17.   Upon information and belief, Plaintiff alleges that removal of the
 discriminatory barriers and violations is readil y achievable and technicall y
 feasible. To date, the readil y achievable barriers and other violations of the
 ADA still exist and have not been remedied or altered in such a way as to
 effectuate compliance with the provisions of the ADA.


 18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
 the Defendants were required to make the establishment a place of public
 accommodation, accessible to persons with disabilities by January 28, 1992. As
 of this date the Defendants have failed to compl y with this mandate.


 19.   The Plaintiff has been obligated to retain the undersigned counsel for the
 filing and prosecution of this action. P laintiff is entitled to have its reasonable
 attorney's fees, costs and expenses paid by the Defendants, pursuant to 42
 U.S.C. §12205.


 20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authorit y to
 grant Plaintiff injunctive relief, including an order to alter the subject facilities
 to make them readily accessible and useable by individuals with disabilities to
 the extent required by the ADA, and closing the Subject Facilit y until the
 requisite modifications are completed.


 REQUEST FOR RELIEF
 WHEREFORE, the Plaintiff demands judgment against the Defendants and
 requests the following injunctive and declaratory relief:

                                           7
Case 0:19-cv-61499-RS Document 1 Entered on FLSD Docket 06/17/2019 Page 8 of 10



 21. That this Honorable Court declares that the Subject Facility owned, operated
 and/or controlled by the Defendants is in violation of the ADA;


 22.   That this Honorable Court enter an Order requiring Defendants to alter the
 Subject Facilit y to make it accessible to and usable by individuals with
 disabilities to the full extent required by Title III of the ADA;


 23.   That this Honorable Court enter an Order directing the Defendants to
 evaluate and neutralize their policies, practices and procedures toward persons
 with disabilities, for such reasonable time so as to allow the Defendants to
 undertake and complete corrective procedures t o the Subject Facilit y;


 24.   That this Honorable Court award reasonable attorney's fees, all costs
 (including, but not limited to court costs and expert fees) and other expenses of
 suit, to the Plaintiff; and


 25.   That this Honorable Court award such other and further relief as it deems
 necessary, just and proper.

 Dated this June 17, 2019.

 Respectfull y submitted by:

 Ronald E. Stern
 Ronald E. Stern, Esq.
 Florida Bar No. 10089
 THE ADVOCACY LAW FIRM, P.A.
 1250 East Hallandale Beach Boulevard, Suite 503
 Hallandale Beach, Florida 33009
 Telephone: (954) 639-7016
 Facsimile:(954) 639-7198
 E-Mail: ronsternlaw@gmail.com
 Attorney for Plaintiff, HOWARD MICHAEL CAPLAN




                                          8
Case 0:19-cv-61499-RS Document 1 Entered on FLSD Docket 06/17/2019 Page 9 of 10



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.

 HOWARD MICHAEL CAP LAN ,

              Plaintiff,

              vs.

 SOUTHERN AUTO TRIM & GLASS,
 INC., a Florida Profit Corporation and
 DAMSE, LLC, a Florida Limited Liability
 Company,

           Defendants.
 _______________________________/

                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 17, 2019, I electronically filed the
 Complaint along with a Summons for each Defendant with t he Clerk of Court
 using CM/ECF. I also certify that the aforementioned documents are being
 served on all counsel of record, corporations, or pro se parties identified on the
 attached Service List in the manner specified via Service of Process by an
 authorized Process Server, and that all future pleadings, motions and documents
 will be served either via transmission of Notices of Electronic Filing generated
 by CM/ECF or Via U.S. Mail for those counsel or parties who are not authorized
 to receive electronicall y Notices of Electronic Filing.

 By: Ronald E. Stern
 Ronald E. Stern, Esq.
 Florida Bar No.: 10089
 THE ADVOCACY LAW FIRM, P.A.
 1250 East Hallandale Beach Boulevard, Suite 503
 Hallandale Beach, Florida 33009
 Telephone: (954) 639-7016
 Facsimile:(954) 639-7198
 E-Mail: ronsternlaw@gmail.com
 Attorney for Plaintiff HOWARD MICHAEL CAPLAN




                                           9
Case 0:19-cv-61499-RS Document 1 Entered on FLSD Docket 06/17/2019 Page 10 of 10



                                   SERVICE LIST:

  HOWARD MICHAEL CAP LAN , Plaintiff, vs. SOUTHERN AUTO TRIM & GLASS,
   INC., a Florida Profit Corporation and DAMSE, LLC, a Florida Limited Liability Company

              United States District Court Southern District Of Florida

                                       CASE NO.


  SOUTHERN AUTO TRIM & GLASS, INC.

  REGISTERED AGENT:

  HEWLETT, CHRISTOPHER
  746 NW 9 AVENUE
  FT LAUDERDALE, FL 33311

  VIA PROCESS SERVER


  DAMSE, LLC

  REGISTERED AGENT:

  DAMSE, CRISTIAN
  1709 SW 4TH STREET
  FORT LAUDERDALE, FL 33312

  VIA PROCESS SERVER




                                            10
